The motion by Joan E. Pilver and David C. Shaw for permission to appear, file a brief and argne before this court as amici curiae in the appeal from the Court of Common Pleas in Hartford County is granted to the extent that a brief may be filed.
The application by John Rose, Jr., to permit Norman R. Buchsbaum and Bert N. Bisgyer of the Maryland bar to appear pro hac vice, file a brief and argue before this court as amici curiae in the appeal from the Court of Common Pleas in Hartford County is granted to the extent that a brief may be filed provided it is cosigned by a member of the bar of this state.